      Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

________________________________________
                                         )
UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )
                                          )
E.R.R. LLC, EVERGREEN RESOURCE            )
RECOVERY LLC, and                         )
HUGH NUNGESSER, JR.,                      )
                                          )
                     Defendants.          )
________________________________________ )


                                         COMPLAINT

       The United States of America, acting at the request of the United States Coast Guard,

files this Complaint and alleges the following:

                                  NATURE OF THIS ACTION

       1.      The United States seeks repayment by defendants E.R.R. LLC, Evergreen

Resource Recovery LLC, and Hugh Nungesser, Jr. (collectively, “Defendants”), as jointly and

severally liable responsible parties under Section 1002(a) of the Oil Pollution Act (“OPA”), 33

U.S.C. § 2702(a), of over $632,000 in costs paid by the Oil Spill Liability Trust Fund (the

“Fund”) for a removal action following a May 2015 oil spill (the “Incident”) from Defendants’

oily wastewater storage and treatment facility located along the Mississippi River at mile marker

74 in Belle Chasse, Louisiana (the “Facility”). In addition, in the alternative, the United States

seeks repayment, pursuant to its subrogation rights under OPA Sections 1012 and 1015,

33 U.S.C. §§ 2712 and 2715, from Defendants, of these same removal costs paid by the Fund to
        Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 2 of 12




Oil Mop, LLC, a Coast Guard-certified Oil Spill Removal Organization (“OSRO”), for its

uncompensated oil-spill removal costs incurred under a contractual agreement with Defendants

relating to the Incident.

        2.      The United States seeks a judgment against Defendants, jointly and severally, for

$632,262.49, and all costs incurred by the Fund by reason of this claim, including interest

(including prejudgment interest), administrative and adjudicative costs, and attorney’s fees, and

any other relief that may be appropriate.

                                 JURISDICTION AND VENUE

        3.      This court has jurisdiction over the subject matter of this action and over the

parties pursuant to Section 1017(b) of OPA, 33 U.S.C. § 2717(b), and 28 U.S.C. §§ 1331 and

1345.

        4.      Authority to bring this action is vested in the United States Department of Justice

by 28 U.S.C. §§ 516 and 519.

        5.      Venue is proper in this District pursuant to Section 1017(b) of OPA, 33 U.S.C.

§ 2717(b), and 28 U.S.C. § 1391(b), because it is the judicial district in which Defendants are

located and in which the discharge and the resulting response actions occurred.

                                            DEFENDANTS

        6.      Defendant E.R.R. LLC is a Louisiana limited liability company with its principal

place of business in Belle Chasse, Louisiana. The managing members are Hugh Nungesser, Jr.

and Andrew Frisard. E.R.R. LLC is also known as, and at the time of the Incident was also doing

business as, Evergreen Resource Recovery LLC. E.R.R. LLC is and was the owner and an


                                                    -2-
       Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 3 of 12




operator of the Facility at the time of the Incident. The Facility is located at 9875 Highway 23

South in Belle Chasse, Louisiana, at mile marker 74 on the Mississippi River.

       7.      Defendant Evergreen Resource Recovery LLC is a Louisiana limited liability

company with its principal place of business in Belle Chasse, Louisiana. It is also known as, and

at the time of the Incident was also doing business as, E.R.R. LLC. Evergreen Resource

Recovery LLC was an operator of the Facility at the time of the Incident. It is listed as “Inactive”

on the Secretary of State’s registry.

       8.      Defendant Hugh Nungesser, Jr. is a managing member of E.R.R. LLC, a manager

of Evergreen Resource Recovery LLC, and is and was an operator of the Facility at the time of

the Incident. He directs the Facility’s operations and is involved in environmental permitting and

waste discharge activities. He resides in this District.

                        STATUTORY AND REGULATORY BACKGROUND

       9.      OPA Section 1002(a), 33 U.S.C. § 2702(a), provides that “each responsible party

for . . . a facility from which oil is discharged, or which poses the substantial threat of a

discharge of oil, into or upon the navigable waters or adjoining shorelines . . . is liable for the

removal costs and damages specified in subsection (b) of this section [33 U.S.C. § 2702(b)] that

result from such incident.”

       10.     OPA Section 1001(7), 33 U.S.C. § 2701(7), defines “discharge” to mean “any

emission (other than natural seepage), intentional or unintentional” and to include “spilling,

leaking, pumping, pouring, emitting, emptying, or dumping[.]”




                                                     -3-
        Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 4 of 12




        11.     OPA Section 1001(9), 33 U.S.C. § 2701(9), defines “facility” to mean “any

structure, group of structures, equipment, or device (other than a vessel) which is used for one or

more of the following purposes: . . . storing, handling, transferring, processing, or transporting

oil.”

        12.      OPA Section 1001(14), 33 U.S.C. § 2701(14), defines “incident” to mean “any

occurrence or series of occurrences having the same origin, involving one or more . . . facilities

. . . resulting in the discharge or substantial threat of discharge of oil[.]”

        13.     OPA Section 1001(21), 33 U.S.C. § 2701(21), defines “navigable waters” as “the

waters of the United States, including the territorial sea[.]”

        14.     OPA Section 1001(23), 33 U.S.C. § 2701(23), defines “oil” to mean “oil of any

kind or in any form, including petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes

other than dredged spoil[.]”

        15.     OPA Section 1001(27), 33 U.S.C. § 2701(27), defines “person” to mean an

“individual, corporation, partnership, [or] association[.]”

        16.     OPA Section 1001(30), 33 U.S.C. § 2701(30), defines “remove” and “removal” to

mean “containment and removal of oil or a hazardous substance from water and shorelines or the

taking of other actions as may be necessary to minimize or mitigate damage to the public health

or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property,

shorelines, and beaches[.]”

        17.     OPA Section 1001(31), 33 U.S.C. § 2701(31), defines “removal costs” to mean

“the costs of removal that are incurred after a discharge of oil has occurred or, in any case in


                                                      -4-
       Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 5 of 12




which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate

oil pollution from such an incident[.]”

           18.   OPA Section 1001(32)(E), 33 U.S.C. § 2701(32), defines “responsible party” to

include, “[i]n the case of an onshore facility (other than a pipeline), any person owning or

operating the facility.”

           19.   OPA Section 1001(26)(A)(ii), 33 U.S.C. § 2701(26)(A)(ii), defines “owner or

operator” to mean, “in the case of an onshore or offshore facility, any person owning or

operating such facility.”

           20.   OPA Section 1002(b), 33 U.S.C. § 2702(b), provides that the “removal costs”

referred to in Section 1002(a) of OPA, 33 U.S.C. § 2702(a), include “(A) all removal costs

incurred by the United States . . . under subsection (c), (d), (e), or (l) of Section 1321 of this title

[Section 311 of the Clean Water Act, 33 U.S.C. § 1321]. . .; and (B) any removal costs incurred

by any person for acts taken by the person which are consistent with the National Contingency

Plan [40 C.F.R. Part 300 (“NCP”)].”

           21.   Pursuant to OPA Section 1012(a)(4), 33 U.S.C. § 2712(a)(4), the Fund is

authorized to reimburse persons, including OSROs, for uncompensated removal costs

determined to be consistent with the NCP. The Fund is administered by the Coast Guard’s

National Pollution Funds Center (“NPFC”) and financed in part by recoveries from responsible

parties.

           22.   OPA Section 1013(e), 33 U.S.C. § 2713(e), authorizes the promulgation of

regulations for the presentation, filing, processing, settlement and adjudication of OPA claims


                                                      -5-
      Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 6 of 12




against the Fund. Pursuant to this authority, the Coast Guard has promulgated regulations

establishing claims procedures, codified at 33 C.F.R. Part 136.

       23.     OPA Section 1012(f), 33 U.S.C. § 2712(f), provides that “[p]ayment of any claim

. . . by the Fund under this Act shall be subject to the United States Government acquiring by

subrogation all rights of the claimant . . . to recover from the responsible party.”

       24.     OPA Section 1015(a), 33 U.S.C. § 2715(a), provides further that “[a]ny person,

including the Fund, who pays compensation pursuant to this Act to any claimant for removal

costs . . . shall be subrogated to all rights, claims, and causes of action that the claimant has under

any other law.”

       25.     OPA Section 1015(c), 33 U.S.C. § 2715(c), provides that the United States, in an

action brought under that Section, may seek “any compensation paid by the Fund to any claimant

pursuant to this Act, and all costs incurred by the Fund by reason of the claim, including interest

(including prejudgment interest), administrative and adjudicative costs, and attorney’s fees.”

                                      GENERAL ALLEGATIONS

       A.         The Incident

       26.     The Facility is an oily wastewater storage and treatment facility in Belle Chasse,

Louisiana. The Facility is located on the banks of the Mississippi River southeast of New

Orleans at mile marker 74. The Facility consists of a series of fixed and portable transfer lines,

storage tanks, and treatment equipment with an outfall pipe into the river. Oily waste materials

are brought to the Facility by trucks, barges, and other vessels.




                                                     -6-
        Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 7 of 12




        27.    On the night of May 12, 2015, one or more of Defendants’ representatives

observed oil in the river at the Facility’s dock. Contrary to the requirements of the Clean Water

Act, 33 U.S.C. § 1321(b)(5), Defendants did not report the oil discharge to the United States.

        28.    Hours later, a downstream facility notified the Coast Guard of the presence of oil

in the river. The Coast Guard responded and observed approximately one mile of oil

contamination in the river and along the shoreline, including heavy oiling at the shoreline of

Defendants’ Facility.

        29.    The Coast Guard investigated potential sources of the oil spill and determined that

the spill originated at Defendants’ Facility.

        30.    Defendants engaged their OSRO, Oil Mop, to conduct removal operations to

clean up the oil spill pursuant to an existing contract. Beginning on May 13, 2015, Oil Mop

performed the work using cleanup personnel, boat assets, and boom to remove oil and

contaminated soil from the river and the Facility’s shoreline.

        31.    The Coast Guard collected samples of the oil in the river and in the Facility’s

storage tank. The laboratory analytical results show that the oil in the river matches the oil in the

tank.

        32.    The Coast Guard also investigated and ruled out other potential sources of the oil,

including a tug boat and barge that were at the Facility on the night of May 12, 2015 offloading

oily waste from the barge to the Facility.




                                                    -7-
      Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 8 of 12




       B.      The Coast Guard’s Costs and Demands for Payment

       33.     Oil Mop submitted its bill to Defendants on July 22, 2015 in the amount of

$793,228.74. Defendants did not pay the bill.

       34.     Oil Mop presented its claim to the NPFC in the amount of $651,676.26 on

November 16, 2015. The NPFC sent Defendants a Responsible Party Notification letter on

November 25, 2015, notifying Defendants of Oil Mop’s claim.

       35.     The NPFC adjudicated Oil Mop’s claim. During the adjudication process Oil Mop

reduced its claim to $631,228.74. Ultimately, the NPFC determined that the allowed claim was

$631,228.74. Oil Mop accepted the offer and payment was issued on March 22, 2016. As part of

the acceptance agreement, Oil Mop assigned, transferred, and subrogated all, rights, claims,

interests and rights of action to the United States. The NPFC incurred $1,033.75 in costs to

adjudicate Oil Mop’s claim, bringing the Fund’s total costs with respect to the removal action

through the date of payment to Oil Mop to $632,262.49.

       36.     On September 7, 2016, the NPFC issued a Notice of Potential Liability to

Evergreen Resource Recovery. In the absence of a reply the NPFC also sent a Notice to E.R.R.

LLC on July 26, 2017. No reply was received. Next, the NPFC issued a bill to E.R.R. LLC to

pay the full amount in October 2017. A bill was also sent to Hugh Nungesser, Jr. in February

2019. No one has reimbursed the Fund for any of the $632,262.49 in removal costs incurred by

the United States.




                                                  -8-
      Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 9 of 12




             LEGAL CONTENTIONS SUPPORTING CLAIMS FOR RELIEF

       37.    Defendants are each a “person” within the meaning of Section 1001(27) of OPA,

33 U.S.C. § 2701(27).

       38.    The Facility, including the oily wastewater storage tank, is a “facility,” and was a

“facility” at the time of the Incident, within the meaning of Section 1001(9) of OPA, 33 U.S.C.

§ 2701(9).

       39.    E.R.R. LLC is the owner and was the owner of the Facility at the time of the

Incident within the meaning of Section 1001(26)(A)(ii) of OPA, 33 U.S.C. § 2701(26)(A)(ii),

and Section 1001(32)(B) of OPA, 33 U.S.C. § 2701(32)(B), and is a “responsible party” within

the meaning of Sections 1002(a) and 1001(32) of OPA, 33 U.S.C. §§ 2702(a) and 2701(32).

       40.    Defendants were at the time of the Incident “operators” of the Facility within the

meaning of Section 1001(26)(A)(ii) of OPA, 33 U.S.C. § 2701(26)(A)(ii), and Section

1001(32)(B) of OPA, 33 U.S.C. § 2701(32)(B), and are “responsible parties” within the meaning

of Sections 1002(a) and 1001(32) of OPA, 33 U.S.C. §§ 2702(a) and 2701(32).

       41.    The discharge of oil into the Mississippi River was a “discharge” of “oil” into

“navigable waters” and adjoining shorelines as those terms are defined in Section 1001(7) of

OPA, 33 U.S.C. § 2701(7) (“discharge”), Section 1001(23) of OPA, 33 U.S.C. § 2701(23)

(“oil”), and Section 1001(21) of OPA, 33 U.S.C. § 2701(21) (“navigable waters”).

       42.    The actions described above were “removal” actions within the meaning of

Section 1001(30) of OPA, 33 U.S.C. § 2701(30).




                                                  -9-
      Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 10 of 12




       43.     The money paid or costs incurred by the Fund for the Coast Guard’s removal

action conducted in response to the release of oil from the Facility were “removal costs” within

the meaning of Section 1001(31) of OPA, 33 U.S.C. § 2701(31), and Section 1002(b)(1) of OPA,

33 U.S.C. § 2702(b)(1).

       44.     The money paid by the Fund to reimburse Oil Mop pursuant to OPA Section

1012(a)(4), 33 U.S.C. § 2712(a)(4), were for removal actions taken by Oil Mop that were

consistent with the National Contingency Plan, 40 C.F.R. Part 300 et seq. The amount incurred

to adjudicate Oil Mop’s claim are recoverable costs under OPA Section 1015(c), 33 U.S.C.

§ 2715(c).

       45.     As a result of the actions described above and the reimbursement to Oil Mop, the

Fund has incurred $632,262.49 in unreimbursed removal costs for the Incident.

                                     FIRST CLAIM FOR RELIEF
                            LIABILITY OF DEFENDANTS FOR
                        REMOVAL COSTS UNDER OPA SECTION 1002(a)

       46.     As owners and/or operators of the Facility from which oil was discharged into

navigable waters and adjoining shorelines, Defendants are liable, jointly and severally, to the

United States under Section 1002(a) of OPA, 33 U.S.C. § 2702(a), for $632,262.49 in removal

costs paid or incurred by the Fund as a result of the discharge of oil from the Facility in

connection with the Incident.




                                                   - 10 -
     Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 11 of 12




                                   SECOND CLAIM FOR RELIEF
                             LIABILITY OF DEFENDANTS FOR REMOVAL
                             COSTS UNDER OPA SECTIONS 1012 AND 1015

       47.     In the alternative, in accordance with OPA Sections 10120 and 1015, 33 U.S.C.

§§ 27120 and 2715, and pursuant to the terms of Oil Mop's acceptance of payment of its claim

under OPA Section 1012(a)(4), 33 U.S.C. § 2712(a)(4), Defendants are liable,jointly and

severally, to the United States for $632,262.49 in compensation paid by the Fund to Oil Mop

pursuant to OPA and in adjudication costs incurred by the Fund, and all costs incurred by the

Fund by reason of this claim, including interest(including prejudgment interest), administrative

costs and attorney's fees.

                                       REpUEST FOR RELIEF


       WHEREFORE,The United States respectfully requests that this Court:

      (1)      Enter a judgment ofjoint and several liability against Defendants and in favor of

the United States, in the amount of $632,262.49, plus all costs incurred by the Fund by reason of

this claim, including interest(including prejudgment interest), administrative costs, and

attorney's fees; and

      (2)      Grant such other relief as may be appropriate.

                                             Respectfully submitted,

                                             FOR THE UNITED STATES OF AMERICA:



                                                REN DWORKIN
                                             Deputy Section Chief
                                             Environmental Enforcement Section

                                                  - 11-
    Case 2:19-cv-02340-EEF-MBN Document 1 Filed 03/13/19 Page 12 of 12




                                          Environment and Natural Resources Division
                                          United States Department of Justice
                                          Washington, D.C.


                                                         d ~
                                          Jt?(S~ON T. BARBEAU
                                          Senior Trial Attorney(D.C. Bar No. 468200)
                                          United States Department of Justice
                                          Environment and Natural Resources Division
                                          Environmental Enforcement Section
                                          P.O. Box 7611, Ben Franklin Station
                                          Washington, DC 20044
                                         (202)616-8908 (telephone)
                                         (202)616-6584 (facsimile)
                                         jason.barbeau@usdoj.gov

                                          PETER G. STRASSER
                                          United States Attorney
                                          Eastern District of Louisiana

                                          BROCK D. DUPRE
                                          Assistant United States Attorney
                                          LA Bar Roll No. 28563
                                          650 Poydras Street, Ste. 1600
                                          New Orleans, LA 70130
                                          Office: (504)680-3005
                                          Facsimile: (504)680-3184
                                          Brock.dupre@usdoj.gov
OF COUNSEL:


Attorney Advisor
National Pollution Funds Center, US Coast Guard
2703 Martin Luther King Jr. Avenue SE
Washington, DC 20593

LT GLENN N. GRAY,USCG
U.S. Coast Guard Headquarters
Office of Claims and Litigation(CG-LCL)
2703 Martin Luther King Jr. Avenue, SE, Stop 7213
Washington, DC 20593-7213

                                              -12-
                        Case 2:19-cv-02340-EEF-MBN Document 1-1 Filed 03/13/19 Page 1 of 1
,s~ (Rev.06/17)                                                           CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form,approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ONNEXTPAGEOFTHISFORM.)

I.(a) PLAINTIFFS                                                                                         DEFENDANTS
 United States of America                                                                               E.R.R. LLC, Evergreen Resource Recovery LLC, and
                                                                                                        Hugh Nungesser, Jr.
    (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant Plaquemines Parish
                         ( EXCBPTIN U.S. PLA/Nf/FFCAS~Sf                                                                       (/N U.S. PLAINT/FF CASBS ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

     ~C~ Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (I,fKnown)
 Jason Barbeau, Senior Trial Attorney
 U.S. Dept. of Justice, ENRD-EES
 Box 7611, Washington, DC 20044-7611 (202-616-8908)
II. BASIS OF JURISDICTION (PJace an 'x"in One BoxOnlyJ                                      III. CITIZENSHIP OF PRINCIPAL PARTIES(P[ace an 'x" to One Boxfor Plarnt8
                                                                                                    ( For Diverslry Cases Only)                                      and One Boxfor De,/endant)
I~ 1    U.S. Government               O 3 Federal Question                                                                    PTF       DEF                                        PTF       DEF
          Plaintiff                         (U.S Government Not a Parry)                        Citizen of This State         O 1       O 1     Incorporated or Principal Place      O 4      O4
                                                                                                                                                  ofBusiness In Phis Stara

O 2 U.S. Government                   O 4 Diversity                                             Citizen of Another State       O 2       O 2    Incorporated and Principal Place    O 5     O 5
      Defendant                             (/ndlcate Citizenship ofParries in Item /I/)                                                           ofBusiness In Mother State

                                                                                                Citizen or Subject ofa         O 3      O 3     Foreign Nafion                      O 6     O6
                                                                                                  Forei Coun
IV. NATI 1RF, nF CiTiT inr~<.,., ^x" ;., n.,o a.,r n.,i„~                                                                                Click here fnr Nafiire of Suit Gde nescrintinns
      CONTRA T                                    TORTS                                           FORFE           /PENALTY                BAN[QtUPTCY                   OTHER STATUTE
O   l 101nsurance                      PERSONAL INJURY                 PERSONAL INJURY          O 625 Drug Related Seizure         O 422 Appeal 28 USC 158         O 375 False Claims Act
O   120 Marine                       O 310 Airplane                  O 365 Personal Injury -          ofProperty 21 USC 881        O 423 Withdrawal                O 376 Qui Tam(31 USC
O   130 Miller Act                   O 315 Airplane Product                 Product Liability   O 690 Othar                              28 USC 157                       3729(x))
O   140 Negotiable Insdwnent                Liability                O 367 Health Care/                                                                            Q 400 State Reapportionment
O   150 Recovery ofOverpayment       O 320 Assault, Libel &                Phecmaceutical                                                           [ H            O 410 Antitrust
        & Enforcement ofJudgment            Slander                        Personal Injury                                         O 820 Copyrights                O 430 Banks and Banking
O   15l Medicare Act                 O 330 Federal Employers'              Product Liability                                       O 830 Patent                    O 450 Commerce
O   152 Recovery ofDefaulted                Liability                O 368 Asbestos Personal                                       O 835 Patent -Abbreviated       O 460 Deportation
        Student Loans                O 340 Marine                           Injury Product                                               New Drug Application      O 470 Racketeer Influenced and
       (Excludes Veterans)           O 345 Marine Product                   Liability                                              O 840 Trademark                       Corrupt Organizarions
O   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                                                                            O 480 Consumer Credit
        ofVeteran's Benefits         O 350 Motor Vehicle             O 370 Other Fraud          O 710 Fair Labor Standazds         O   86l HIA (1395f~             O 490 Cable/Sat T'V
O   160 Stockholders' Suits          O 355 Motor Vehicle             O 371 Truth in Lending            Act                         O   862 Black Lung(923)         Q 850 Securities/Commodities/
O   l90 Other Contract                     Product Liability         O 380 Other Personal       O 720 LabodManagement              O   863 DIWGDIWW(405(g))              Exchange
O   195 Contract Product Liability   O 360 Other Personal                  Property Damage             Relations                   O   864 SSID Tide XVI           O 890 Oilier Statutory Actions
O   196 Franchise                          Injury                    O 385 Property Damage      O 740 Railway Labor Act            O   865 RSI(405(g))             O 891 Agricultural Acts
                                     O 362 Personal Injury -              Produa Liability      O 75l Family and Medical                                           ~893 Environmental Matters
                                           Medical Mal ractice                                         Leave Act                                                   O 895 Freedom ofInformation
        REAL PROPERTY                    CML RIGHTS                   PRLSONER PETITIONS        O 790 Other Labor Litigation         FEDERAL TAX SUITS                    Act
O   210 Land Condemnation            O 440 Other Civil Rights          Habeas Corpus:           O 791 Employee Retirement          O 870 Taxes(U.S. Plaintiff      O 896 Arbitration
O   220 Foreclosure                  O 441 Voting                    O 463 Alien Datainea             Income Security Act                or Defendant)             O 899 Administrative Procedure
O   230 Rent Lease & Ejechnent       O 442 Employment                O 510 Motions to Vacate                                       O 871 IRS—Third Party                 AcdReview or Appeal of
O   240 Torts to Land                O 443 Housing/                        Sentence                                                      26 USC 7609                    Agency Decision
O   245 Tort Product Liability             Accommodations            O 530 General                                                                                 O 950 Constitutionality of
O   290 All Other Real Property      O 445 Amer, w/Disabilities -    O 535 Death Penalty              IMMIGRATION                                                       State Statutes
                                          Employment                   Other:                   O 462 Naturalization Application
                                     O 446 Amer. w/Disabilities -    O 540 Mandamus &Other      O 465 Other Immigration
                                          Other                      O 550 Civil Rights               Actions
                                     O 448 Education                 O 555 Prison Condition
                                                                     Q 560 Civil Detainee -
                                                                           Conditions of
                                                                          Confinement
V. ORIGIN (Place ax "X"in One Box Only)
J$1 Original            O 2 Removed from                O 3         Remanded from          O 4 Reinstated or     O 5 Transfetted from          D 6 Multidistrict             Q 8 Multidistrict
    Proceeding              State Court                             Appellate Court            Reopened              Another District              Litigation -                  Litigation -
                                                                                                                     (speci,/yJ                    Transfer                     Direct File
                                         Cite the U.S. Civil Statute under which you are filing(Do not clteJurtsdkNonalstaautesunless diversity):
                                         Oil Pollution Act 33 U.S.C. 2701 et se .
VI. CAUSE OF ACTION                      Brief description of cause:
                     Cost recove action on behalf of U.S. Coast Guard for removal costs related to oils ill at defendants facilit
VII. REQUESTED IN   ~ CHECK IF THIS IS A CLASS ACTION        DEMAND $                      CHECK YES only if demanded in complaint:
     COMPLAINT:         iJNDER RULE 23,F.R.Cv.P.                                           NRY DEMAND:            O Yes   ~No
VIII. RELATED CASES)
                      (See insrruc~tons):
      IF ANY                              JiJDGE                                     DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD




    RECEIPT#                      AMOUNT                                  APPLYIN(3IFP                               JUDGE                            MAG.JUDGE
                 Case 2:19-cv-02340-EEF-MBN Document 1-2 Filed 03/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:19-cv-2340
                                                                      )
   E.R.R. LLC, Evergreen Resource Recovery LLC,                       )
              and Hugh Nungesser, Jr.                                 )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) E.R.R. LLC
                                           9875 Highway 23
                                           Belle Chasse, LA 70037




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jason T. Barbeau
                                           Senior Trial Attorney
                                           United States Department of Justice
                                           ENRD/EES
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, D.C. 20044-7611

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:19-cv-02340-EEF-MBN Document 1-2 Filed 03/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-2340

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)           E.R.R. LLC
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:19-cv-02340-EEF-MBN Document 1-3 Filed 03/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:19-cv-2340
                                                                     )
E.R.R. LLC, Evergreen Resource Recovery LLC, and                     )
               Hugh Nungesser, Jr.                                   )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Evergreen Resource Recovery LLC
                                           9875 Highway 23
                                           Belle Chasse, LA 70037
                                           or
                                           3201 General DeGaulle Drive, Suite 200
                                           New Orleans, LA 70114


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jason T. Barbeau
                                           Senior Trial Attorney
                                           United States Department of Justice
                                           ENRD/EES
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, D.C. 20044-7611

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                  Case 2:19-cv-02340-EEF-MBN Document 1-3 Filed 03/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-2340

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)           Evergreen Resource
           Recovery LLC                                                         on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 2:19-cv-02340-EEF-MBN Document 1-4 Filed 03/13/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District
                                                    __________  DistrictofofLouisiana
                                                                             __________

                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:19-cv-2340
                                                                      )
E.R.R. LLC, Evergreen Resource Recovery LLC, and                      )
               Hugh Nungesser, Jr.                                    )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Hugh Nungesser, Jr.
                                           E.R.R. LLC
                                           9875 Highway 23
                                           Belle Chasse, LA 70037




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jason T. Barbeau
                                           Senior Trial Attorney
                                           United States Department of Justice
                                           ENRD/EES
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, D.C. 20044-7611

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                  Case 2:19-cv-02340-EEF-MBN Document 1-4 Filed 03/13/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-2340

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
